EXHIBIT 10.1

ARBINET-THEXCHANGE, INC.

Performance Share Award Agreement

Granted Under 2004 Stock Incentive Plan

AGREEMENT made this              day of                  2006 between
Arbinet-thexchange, Inc., a Delaware corporation (the “Company”), and
                         (the “Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Grant of Award. The Company hereby agrees to award (the “Award”) to the
Participant shares of common stock, $0.001 par value, of the Company (“Common
Stock”), the number of which shall be determined pursuant to, and subject to the
attainment of performance goals set forth in Exhibit A (the “Performance
Goals”). The Award is granted pursuant to, and is subject to the terms and
conditions of, this Agreement and the provisions of the Company’s 2004 Stock
Incentive Plan (the “Plan”). All capitalized terms not otherwise defined herein
shall have the meaning ascribed in the Plan.

2. Acceptance of Award. The Participant hereby acknowledges the receipt of the
Award and understands the Award represents a commitment of the Company to issue
shares of Common Stock, subject to attainment of the Performance Goals.

3. Satisfaction of Conditions. The Compensation Committee (the “Committee”)
shall certify at its first meeting after each of December 31, 2007 and
December 31, 2008 (each a “Measurement Date”), which shall in no event be later
than two and one-half months after the end of the Measurement Date, whether and
the extent to which the Performance Goals have been met on such Measurement Date
and shall direct the Company to issue the corresponding number of shares of
Common Stock to the Participant, provided that the Participant is employed or



--------------------------------------------------------------------------------

otherwise affiliated with the Company on the date of Committee certification.
The number of shares of Common Stock to be issued to the Participant with
respect to the 2007 Measurement Date is determined by the Company’s attainment
of Performance Goals for the performance period beginning January 1, 2006
through December 31, 2007. The number of shares of Common Stock to be issued to
the Participant with respect to the 2008 Measurement Date is determined by the
Company’s attainment of the Performance Goals for the performance period
beginning January 1, 2006 through December 31, 2008, reduced by the number of
shares of Common Stock already issued to the Participant with respect to the
2007 Measurement Date. Any shares of Common Stock not earned by the first
Committee meeting in 2009 shall not be issued to the Participant.

4. Termination of Employment/Service Relationship. If the Participant ceases to
have any employment or other service relationship with the Company either as an
employee, director or consultant for any reason prior to the dates of Committee
certification, no Common Stock shall be issued. The Participant’s eligibility to
receive issued shares of Common Stock is conditioned on the Participant’s
continuous employment or other service relationship with the Company through and
on the dates of Committee certification and attainment of Performance Goals.

5. Change in Control. In the event of a Change in Control of the Company prior
to the first Committee meeting in 2009, immediately prior to the consummation of
the Change in Control, the Participant shall be issued a number of shares of
Common Stock equal to the number of Target Shares, reduced by the number of
shares of Common Stock previously issued to the Participant under this
Agreement.



--------------------------------------------------------------------------------

For purposes of this Agreement, a “Change in Control” of the Company shall mean
a change in ownership or control of the Company effected through any of the
following transactions:

(i) a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, or

(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets, or

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) (other than the Company or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, the Company) becomes directly
or indirectly the beneficial owner (within the meaning of Rule 13d-3 of the 1934
Act) of securities possessing (or convertible into or exercisable for securities
possessing) more than fifty percent (50%) of the total combined voting power of
the Company’s securities (as measured in terms of the power to vote with respect
to the election of members of the board of directors) outstanding immediately
after the consummation of such transaction or series of related transactions,
whether such transaction involves a direct issuance from the Company or the
acquisition of outstanding securities held by one or more of the Company’s
existing stockholders.

6. Delivery of Common Stock. The Company shall not be obligated to deliver any
shares of Common Stock to be awarded hereunder until (i) all federal and state
laws and regulations as the Company may deem applicable have been complied with;
(ii) the shares have been listed or authorized for listing upon official notice
to the national stock exchange on which the Common Stock is traded or have
otherwise been accorded trading privileges; and (iii) all other legal matters in
connection with the issuance and delivery of the shares have been approved by
the Company’s legal department.



--------------------------------------------------------------------------------

7. Tax Withholding. The Participant shall be responsible for the payment of any
taxes of any kind required by any national or local law to be paid with respect
to the shares of Common Stock to be awarded hereunder, including, without
limitation, the payment of any applicable withholding, income, social and
similar taxes or obligations. Upon the issuance of Common Stock, the Company
shall hold back from the total number of shares of Common Stock to be delivered
to the Participant, and shall cause to be transferred to the Company, whole
shares of Common Stock having a Fair Market Value on the date the shares are
subject to issuance of an amount as nearly as possible equal to (rounded to the
next whole share) the Company’s withholding, income, social and similar tax
obligations with respect to the Common Stock. In no event shall whole shares be
withheld by or delivered to the Company in satisfaction of tax withholding
requirements in excess of the maximum statutory tax withholding required by law.
The obligations of the Company under this Agreement and the Plan shall be
conditional upon such payment or arrangements, and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.

8. Limits on Transferability. Until the performance conditions of this Award
have been satisfied and shares of Common Stock have been issued in accordance
with the terms of this Agreement or by action of the Committee, the Award
granted hereunder is not transferable and shall not be sold, transferred,
assigned, pledged, gifted, hypothecated or otherwise disposed of or encumbered
by the Participant.

9. Miscellaneous.

(a) No Rights to Continued Employment. The Company’s intent to grant the shares
of Common Stock hereunder shall not confer upon the Participant any right to
continued employment or other association with the Company or any of its
affiliates or subsidiaries; and



--------------------------------------------------------------------------------

this Agreement shall not be construed in any way to limit the right of the
Company or any of its subsidiaries or affiliates to terminate the employment or
other association of the Participant with the Company or to change the terms of
such employment or association at any time.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any waiver for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 8 of this
Agreement.

(e) Notices. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown after its signature to
this Agreement, or at such other address or addresses as either party shall
designate to the other in accordance with this Section 9(e).

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.



--------------------------------------------------------------------------------

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the subject matter of this Agreement.

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of New Jersey, without regard
to any applicable conflict of laws.

(j) Participant’s Acknowledgements. The Participant acknowledges that he:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and conditions of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ARBINET-THEXCHANGE, INC.

By:  

 

Title:   Address:   120 Albany Street   Tower II, Suite 450   New Brunswick, NJ
08901

 

Name   Address:  

 

 

 